DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8, 11, and 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 8 has been amended to recite that the locking cap includes grooves for receiving spring tabs of a driving instrument.  However, claim 8 already recited that the locking cap includes a drive feature.  The Examiner notes that, in Applicant’s invention, the drive feature is the grooves (see grooves 501 in Fig. 5 that receive spring tabs 502).  Thus, the Examiner suggests amending claim 8 to recite “wherein the drive feature of the threaded locking cap includes grooves for receiving spring tabs of a driving instrument.”
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Due to the amendment to claim 8 reciting “wherein the threaded locking cap includes grooves for receiving spring tabs of a driving instrument,” claim 11 is not further limiting.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8, 11, 13-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jackson et al. (US 2013/0131730 A1).
[AltContent: textbox (Grooves)]Claim 1. Jackson et al. disclose a clamp assembly comprising: a tulip (receiver 10) comprising an opening (channel 162 and cavity 161) comprising an inner surface, wherein the inner surface is threaded (guide and advancement structure 168); a threaded locking cap (closure structure 18) disposed in the opening; a saddle (compression insert 14) configured to be positioned within the tulip, the saddle having flat portions (planar side surfaces 272) corresponding with flat portions (opposed surfaces 179) on the tulip, to restrict rotation on the saddle; and a clip (retainer 12) positioned within a groove (curved surface 203) on a bottom portion of the tulip, wherein the clip retains a head (upper portion 8) of a screw (shank 4) within the clamp assembly, wherein the threaded locking cap includes grooves (see Fig. 4 inset) for receiving spring tabs of a driving instrument, wherein the spring tabs are configured to clip into the grooves of the locking cap to secure the driving instrument to the locking cap (Figs. 1-39).  The Examiner notes that the driving instrument is not positively recited and is therefore taking the position that the assembly of Jackson et al. is capable of receiving a driving instrument having spring tabs that function as claimed.
[AltContent: textbox (Grooves)]Claim 8. Jackson et al. disclose a clamp assembly comprising: a tulip (receiver 10) comprising an opening (channel 162 and cavity 161) comprising an inner surface, wherein the inner surface is threaded (guide and advancement structure 168); and a threaded locking cap (closure structure 18) disposed in the opening, wherein the threaded locking cap includes a drive feature (internal drive 56); a saddle (compression insert 14) configured to be positioned within the tulip, the saddle having flat portions (planar side surfaces 272) corresponding with flat portions (opposed surfaces 179) on the tulip, to restrict rotation on the saddle; and a clip (retainer 12) positioned within a groove (curved surface 203) on a bottom portion of the tulip, wherein the clip retains a head (upper portion 8) of a screw (shank 4) within the clamp assembly, wherein the threaded locking cap includes grooves (see Fig. 4 inset) for receiving spring tabs of a driving instrument, wherein the spring tabs are configured to clip into the grooves of the locking cap to secure the driving instrument to the locking cap (Figs. 1-39).  The Examiner notes that the driving instrument is not positively recited and is therefore taking the position that the assembly of Jackson et al. is capable of receiving a driving instrument having spring tabs that function as claimed.
Claim 11. Jackson et al. disclose wherein the drive feature comprises grooves (see Fig. 4 inset) configured to receive prongs of a driving instrument (Figs. 1-39).  The Examiner notes that the driving instrument is not positively recited and is therefore 
Claim 13. Jackson et al. disclose wherein a bottom of the threaded locking cap comprises a tapered flat portion (rim 60) (Figs. 1-39).
Claim 14. Jackson et al. disclose wherein a bottom of the threaded locking cap comprises a rounded bump (rim 60) (Figs. 1-39).  Note that rim 60 is rounded because it is circular as shown in Fig. 2.
[AltContent: connector][AltContent: textbox (Groove)]Claim 15. Jackson et al. disclose wherein a bottom of the threaded locking cap comprises a rounded ring (rim 60) configured to contact a spinal rod at two points (Figs. 1-39).
Claim 16. Jackson et al. disclose wherein a bottom of the threaded locking cap comprises a groove (see Fig. 2 inset; located inside rim 60) configured to seat on a spinal rod (Figs. 1-39).
Claim 18. Jackson et al. disclose wherein an outer surface of the tulip comprises grooves (grooves 174) configured to receive a driving instrument (Figs. 1-39). 
Claim 19. Jackson et al. disclose a clamp assembly comprising: a tulip (receiver 10), wherein an inner surface of the tulip comprises threads (guide and advancement structure 168); a drive feature (grooves 174) positioned in an outer portion of the tulip, the drive feature configured to receive a driving instrument; a threaded locking cap (closure structure 18) disposed in the opening; a saddle (compression insert 14) [AltContent: textbox (Grooves)]portion 8) of a screw (shank 4) within the clamp assembly, wherein the threaded locking cap includes grooves (see Fig. 4 inset) for receiving spring tabs of a driving instrument, wherein the spring tabs are configured to clip into the grooves of the locking cap to secure the driving instrument to the locking cap (Figs. 1-39).  The Examiner notes that the driving instrument is not positively recited and is therefore taking the position that the assembly of Jackson et al. is capable of receiving a driving instrument having spring tabs that function as claimed.
Claim 20. Jackson et al. disclose wherein the feature comprises a pocket in a shape of a chevron, a vertical slot (grooves 174), or a circle (Figs. 1-39).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. (US 2013/0131730 A1) in view of Jackson (US 2004/0049196 A1).
	Jackson et al. fail to disclose wherein top surfaces of threads of the inner surface are rectangular and wherein bottom surfaces of threads of the inner surface are angled (claim 6) and wherein top surfaces of threads of the threaded locking cap are rectangular and wherein bottom surfaces of threads of the threaded locking cap are angled (claim 7).
	Jackson teaches an assembly comprising: a tulip (head 88) having a threaded inner surface, wherein top surfaces (see Fig. 6 inset) of threads (see Fig. 6 inset) of the [AltContent: textbox (Rectangular Top Surfaces of Threads of Tulip and Locking Cap)][AltContent: textbox (Locking Cap)][AltContent: textbox (Angled BottomSurfaces of Threads of Tulip and Locking Cap)]when the locking cap is inserted and tightened (see para. 0066). 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thread configuration of the tulip and locking cap of Jackson et al. such that top surfaces of threads of the inner surface are rectangular and bottom surfaces of threads of the inner surface are angled (claim 6) and top surfaces of threads of the threaded locking cap are rectangular and bottom surfaces of threads of the threaded locking cap are angled (claim 7), as suggested by Jackson, as such a configuration of the threads of the tulip and locking cap prevents splaying of the tulip when the locking cap is inserted and tightened.
17 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. (US 2013/0131730 A1) in view of Serhan (US 2004/0138660 A1).
	Claim 17. Jackson et al. disclose wherein a bottom of the threaded locking cap comprises a contact component in the form of a ring (rim 60) (Figs. 1-39).
	Jackson et al. fail to disclose that the ring is made of a different material than the threaded locking cap (claim 17).
	Serhan teaches a locking cap (locking cap assembly 10), wherein a bottom of the locking cap comprises a contact component in the form of a ring (ring 19), wherein the ring is made of a different material than the locking cap (see paras. 0034-0035) such that the ring is deformable against a rod when the locking cap is tightened in a tulip (see para. 0035).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the locking cap of Jackson et al. such that the ring is made of a different material than the threaded locking cap (claim 17), as suggested by Serhan, such that the ring is deformable against a rod when the locking cap is tightened in the tulip, as such a configuration would provide for better engagement between the rod and the locking cap.

Response to Arguments
Applicant’s arguments with respect to Biedermann, Courtney et al., and Matthis et al. have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
November 18, 2021 with respect to Jackson et al. have been fully considered but they are not persuasive.  Applicant merely states that Jackson et al. fail to disclose the flat portions of the saddle and the spring tabs (see pg. 6).  The Examiner disagrees.  Regarding the flat portions of the saddle, see the rejections above.  Regarding the spring tabs, the Examiner notes that the driving instrument is not positively recited and is therefore taking the position that the assembly of Jackson et al. is capable of receiving a driving instrument having spring tabs that function as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773